Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  Claims 1-15 are pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

2.   Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizude et al. (2017/0155792), hereafter referred as Mizude and further in view of Pribble et al. (10,331,966), hereafter referred as Pribble.

   With regard to claim 1, Mizude teaches a reading device (10) comprising: a reader configured to read both of a sheet of paper and a card as an original (reads on figs. 6a-6c, different size of documents and cards can be scanned); a controller, when the card having four original corners is set as the original (see figs. 6a-6c, all documents or cards scanned have four corners), configured to perform for implementing a card reading function (reads on the card multi-crop function depicted in figs. 14a-14f): (a) reading the original with the reader to acquire original image data corresponding to an original image area having four corner regions (reads on figs. 4-6, all cards or documents contain four corners); and (b) acquiring edge information of a first original corner from the original image data of the first original corner using the edge information, the first original corner being one of the four original corners in the original (reads on figs. 4-6, clearly an original is detected and the edge or edges are detected to process the detected documents or cards).
 Mizude does not teach using the edge information to estimate a round shape of the first original corner using the edge information. However, the prior art such as Pribble teaches that it is well known in the art at the effective filing time of the invention to use edge information to estimate a round shape of the first original corner (see abstract and col. 2, line 39 thru col. 3, line 7) .

  Therefore, it would have been obvious to one of ordinary skill in the art at the effective time of the invention at the time of the invention to provide the reader device of Mitsudo with the use of edge information to estimate a round shape of an original as taught by Pribble, in order to improve the versatility of reader device allowing of the processing of other types of cards as suggested by Pribble in col. 2, lines 39-66.

  With regard to claim 2, Mizude further teaches wherein the controller is configured , to further perform: (c) selecting whether to enable or disable the card reading function (reads on ability to select the card multi-crop function depicted in figs. 14a-14f), and wherein the (a) reading and the (b) acquiring are performed in response to selecting to enable the card reading function in (c) (reads on fig. 26, the small sized are scanned such as a card).

  With regard to claim 3, Mizude further teaches wherein the controller is configured to further perform: (d) determining whether the original is the card based on a size of the original (see fig. 26)
wherein the (c) selecting selects to enable the card reading function in response to determining that the original is the card in (d) (reads on figs. 14a-14f and fig. 26).

  With regard to claim 4, Mizude further teaches wherein the (d) determining determines that the original is the card when the size of the original falls within a predetermined range of a card size (reads on figs. 6a-6c, the document placed in the platen is detected).

  With regard to claim 5, Mizude further teaches wherein the controller is configured to further perform: (e) receiving an instruction to enable the card reading function (reads on ability to select the 


card multi-crop function depicted in figs. 14a-14f) , and wherein the (c) selecting selects to enable the card reading function in response to receiving the selection of the card reading function in (e)  (reads on figs. 16 and 26).

   With regard to claim 9, Mizude does not teach wherein the controller is configured to further perform: (f) determining an original area in which the original is present based on
the rounded shape of the first original corner . Pribble teaches that it is well known in the art at the effective filing time of the invention to use edge information to estimate a round shape of the first original corner (see abstract and col. 2, line 39 thru col. 3, line 7) .
   
  Therefore, it would have been obvious to one of ordinary skill in the art at the effective time of the invention at the time of the invention to provide the reader device of Mitsudo with the use of edge information to estimate a round shape of an original as taught by Pribble, in order to improve the versatility of reader device allowing of the processing of other types of cards as suggested by Pribble in col. 2, lines 39-66.

3.  Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizude et al. (2017/0155792), hereafter referred as Mizude and Pribble et al. (10,331,966), as applied to claim 1 above, and further in view of Irwin, JR, et al. (2013/0202185), hereafter referred as Irwin.

  With regard to claim 8, the combination Mizude and Pribble does not teach calculating a corner radius of the rounded shape of the first original corner using the edge information; and
(b5) estimating the rounded shape of the first original corner based on the corner radius. However, the prior art of record such as Irwin teaches that it is well known in the art at effective time of the 
to provide the reader device as suggested by the combination of Mitsudo and Pribble with the use of corner radius as taught by Irwin, in order to improve the versatility of reader device as suggested by the combination of Mitsudo and Pribble allowing of the processing of other types of cards as suggested by Irwin in claim 7.

  With regard to claim 15, Mizude further teaches wherein when the (a) reading reads
a first surface of the original and then reads a second surface of the original, both the (b)
acquiring and the (f) determining are performed in response to reading the first surface,
and the (b) acquiring is skipped and the (f) determining is performed in response to reading
the second surface (reads on figs. 5c, 6a-6c and 30 O, reads on the ability to scan multiple documents and cards). 
                                        Conclusion  
4.   The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. 
  Shimamura (2019/0362498) teaches an image processing  et al. (2019/0122082) teaches  detecting condition when content is being displayed.
   Kato et al. (8,174,737) teaches an image reading apparatus to control the partial scanning of an area.  

5.     Claims 6-7  and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 

6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone 
number for this group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.



/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
January 25, 2022